Exhibit 10.2

FIRST AMENDMENT TO

PURCHASE AND SALE AGREEMENT

THIS FIRST AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT (this
“Amendment”) is made and entered into as of the 13th day of June, 2013, by and
among each of the parties identified on Exhibit “A-1” hereto (each, a “Seller”)
and BRE/Industrial Acquisition Holdings 1, L.L.C., a Delaware limited liability
company (the “Purchaser”).

WITNESSETH:

WHEREAS, pursuant to the terms and conditions of that certain Purchase and Sale
Agreement dated as of May 17 2013, between Seller and Purchaser (the
“Agreement”), Buyer has agreed to purchase certain Property, as more
particularly described in the Agreement; and

WHEREAS, Seller and Purchaser now desire to amend the Agreement as more
particularly set forth below.

NOW, THEREFORE, in consideration of the agreements contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1. Removal of Glenn Dale and Culpeper. Glenn Dale and Culpeper are hereby
removed as Properties from the Agreement and all references and their context in
the Agreement (including the Exhibits and Schedules thereto) to Glenn Dale and
Culpeper, or their respective Property Owners, are deleted in their entirety.

2. Purchase Price. The first sentence of Section 2.2 of the Agreement is hereby
deleted in its entirety and the following is substituted therefore:

The aggregate purchase price for all of the Properties (the “Purchase Price”)
shall be Two Hundred Twelve Million Eight Hundred Ninety Thousand and 00/100
Dollars ($212,890,000.00), allocated among the Properties as indicated on
Exhibit “A-4”, and shall consist of and be payable as follows:

3. Exhibit “A-4”. Exhibit “A-4” of the Agreement is hereby deleted in its
entirety and Exhibit “A-4” attached hereto is substituted therefore.

4. Leased Space. The definition of Leased Space in the Agreement is hereby
deleted in its entirety and the following is substituted therefore:

“Leased Space” means the total amount of rented gross rentable area at all of
the Properties, taken together, and is conclusively agreed to by the parties for
purposes of this Agreement to be 3,075,948 square feet.



--------------------------------------------------------------------------------

5. Tenant Estoppels and Seller Estoppels. Section 8.2.3 of the Agreement is
hereby deleted in its entirety and the following is substituted therefore:

8.2.3. The Sellers shall have delivered to Purchaser Tenant Estoppel
Certificates from (i) sufficient Tenants so that there shall have been obtained,
in the aggregate, Tenant Estoppel Certificates covering not less than 70% of the
Leased Space (including at least the Super Major Tenants and four (4) out of
five (5) of the Major Tenants) that is not leased to the GSA or to any other
instrumentality of the U.S. federal government (for example, if the total Leased
Space were 125 square feet, and if the GSA and other U.S. federal government
tenants leased 25 square feet of the Leased Space, the required threshold
pursuant to this Section 8.2.3 would be 70 square feet, or 70% of 100 square
feet), (ii) all of the Tenants listed as Super Major Tenants on Schedule 8.2.3
attached hereto (the “Super Major Tenants”), and (iii) at least four (4) of the
Tenants listed as Major Tenants on Schedule 8.2.3 attached hereto (the “Major
Tenants”). Notwithstanding the foregoing, with respect to any Lease, a Seller
shall have the right (but shall not be obligated) to substitute an estoppel
certificate executed by such Seller (a “Seller Estoppel Certificate”) containing
the information set forth in the form of the Seller’s Estoppel Certificate
attached hereto as Exhibit “O-2” with respect to such Lease, and such estoppel
certificate shall have the same effect under this Section 8.2.3 as an estoppel
certificate executed by the Tenant; provided, however, that Seller Estoppel
Certificates shall not be permitted to cover either (x) Major Tenants or Super
Major Tenants or (y) more than 15% of the Leased Space (including Major Tenants
and Super Major Tenants) that is not leased to the GSA or to any other
instrumentality of the U.S. federal government. If the applicable Tenant shall
thereafter provide a Tenant Estoppel Certificate to Purchaser, then such
Seller’s Estoppel Certificate shall thereupon be null and void and of no further
force or effect. For purposes of this Section 8.2.3 only, the term “Leased
Space” shall not include any space leased by the GSA or another instrumentality
of the U.S. federal government.

6. Schedule 8.2.3. Schedule 8.2.3 of the Agreement is hereby deleted in its
entirety and Schedule 8.2.3 attached hereto is substituted therefore.

 

2



--------------------------------------------------------------------------------

7. Contingent Property Closing. The following is added to the Agreement as
Section 8.2.7:

8.2.7. The closing on those certain properties commonly known as Glenn Dale and
Culpepper pursuant to the terms of that certain Purchase and Sale Agreement
between Glenn Dale Business Center, L.L.C. and FPR Holdings Limited Partnership,
as Seller, and BRE/Industrial Acquisition Holdings 1, L.L.C., as Purchaser,
dated June     , 2013 (the “Contingent Property Purchase Agreement”) shall have
previously occurred or shall occur simultaneously with the transaction
contemplated by this Agreement. Notwithstanding the foregoing, this conditions
precedent shall not apply in the event that such closing does not occur (i) as a
result of a Purchaser default under the Contingent Property Purchase Agreement
or (ii) pursuant to Section 12.13 of the Contingent Property Purchase Agreement.

8. Full Force and Effect; Defined Terms. Except as expressly amended or
supplemented hereby, the Agreement is and shall remain in full force and effect
in accordance with its original terms and conditions. Any capitalized term used
but not defined herein shall have the meaning ascribed to it in the Agreement.

9. Counterparts and Delivery. This Amendment may be executed in one or more
counterparts and may be delivered by facsimile or electronic mail, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

(SIGNATURE PAGE TO FOLLOW)

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sellers and Purchaser have executed this Amendment as of the
date first above written.

 

SELLERS:

FP PROPERTIES, LLC

FP NAVISTAR INVESTORS, LLC

FP PROPERTIES, LLC

GLENN DALE BUSINESS CENTER, L.L.C.

FP CANDLEWOOD, LLC

FPR HOLDINGS LIMITED PARTNERSHIP

INTERSTATE PLAZA HOLDING LLC

FP NORTHRIDGE, LLC

FP RIVERS BEND, LLC

FP RIVERS BEND LAND, LLC

FP 601 MEADOWVILLE ROAD, LLC

FP 500 & 600 HP WAY, LLC

1400 CAVALIER, LLC

FP DIAMOND HILL, LLC

FP CAMPOSTELLA ROAD, LLC

GATEWAY HAMPTON ROADS, LLC

LUCAS WAY HAMPTON, LLC

By:  First Potomac Realty Investment Limited Partnership, a Delaware limited
partnership, in its capacity as sole member, sole general partner or the direct
or indirect holder of all ownership interests in the sole member or sole general
partner of each of the above-listed entities

By: First Potomac Realty Trust, a Maryland real estate investment trust, its
sole general partner

By:   /s/ Nicholas R. Smith Name:   Nicholas R. Smith  Title:   Executive VP

[Signatures continue on the following page.]

 

4



--------------------------------------------------------------------------------

PURCHASER: BRE/Industrial Acquisition Holdings 1, L.L.C., a Delaware limited
liability company By:   /s/ Andrew Lax  

 

Name:   Andrew Lax Title:   Managing Director and Vice President

 

 

5